DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on November 8, 2021. 
Claims 1, 3, 5-6, 11, 13-14, and 16-19 have been amended. 
Claim 10 has been canceled. 
Claim 21 is new. 
Claims 1-9 and 11-21 are currently pending.
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. Regarding the objections of claims 3, 5-6, and 13 Applicant has corrected the minor informalities. However, the claims contain minor informalities that require correction.
Regarding the 112(f) interpretation of claims 2-9, Applicant argues that a “control logic” is not a generic placeholder because the specification defines the control logic in [0016] and is described as a structure without any recitation of function. However, the specification discloses that the control logic controls the actuators to put the collimator at a certain position in [0050] and discloses that the control logic performs various functions in [0082]-[0089]. The term “control logic” is a generic placeholder since it is a general purpose computer that performs a computer function and is interpreted with respect to the structure disclosed in the specification. See MPEP 2181(II)(b). As noted in the previous Office action, the Examiner has interpreted the 
Regarding the 103 rejection of claims 1 and 19, Applicant argues that Nygard fails to teach that the collimator support arm is adjustable to change a relative position and/or rotation of the detector and the radioisotope collimator because Nygard states that the y-source and detector fixedly supported in [0070] and argues “The rotation, or any translation, does not change the relative position or rotation of the y-source 11 and the detector 12”. As currently written, the limitation states that the collimator support arm is “adjustable” which is interpreted as the collimator support arm is capable of adjusting. The specification discloses that the collimator support arm is adjustable to accommodate different piper diameters. Nygard teaches that the collimator support arm is adjustable in [0071].
Regarding claim 3, Applicant argues that “the Office disregarded the function of the control logic and interpreted the control logic as a general purpose processor without the recited function in the prior art”. As noted in the previous Office action, the control logic is interpreted as the general purpose processor that is able to perform the claimed function as disclosed in the specification. Nygard teaches a microcontroller capable of performing the claimed function in [0065]. The claimed function of the control logic was not disregarded. Applicant further argues that the “general purpose processor is not recited in the cited references”. However, Nygard teaches a microcontroller that converts pixel values and pixel address signals in [0065]. 
Regarding claim 11,  Applicant argues that the Nygard fails to teach a collimator support arm having at least two degrees of freedom because the structure of Nygard is fixed and does not have any degrees of freedom. However, the structure of Nygard is not fixed and is able to rotate/translate ([0070]) which are two degrees of freedom. As currently written, the claim 
Applicant’s arguments, see pg. 8-9, filed November 8, 2021, with respect to claims 19-20 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of the claims have been withdrawn. Applicant argues that the specification provides adequate structure for the recited means plus function limitations in [0100]-[0101]. In [0100] and [0101], the specification discloses the structure for the limitations “means for generating”, “means for collimating”, “means for attaching”, “means for movably attaching”, and “means for means for combining”. The claim limitations are interpreted under 35 U.S.C. 112(f) as the structures only disclosed in the specification. 
Applicant’s arguments, see pg. 7, filed November 8, 2021, with respect to claims 14-18 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities. 
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “109” has been used to designate both the control logic and joints.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Claim Objections
Claims 3-6, 8-9, 11, and 19-21 objected to because of the following informalities:
Regarding claim 3, the limitation “wherein the control logic is further configured to continuously acquire data from the detector as the detector rotates” should be changed to “further comprising: a radioisotope within the radioisotope collimator and is configured to generate radiation; wherein the detector is configured to detect the radiation generated from the radioisotope, and wherein the control logic is further configured to continuously acquire data from the detector as the detector rotates and detects the radiation” in order to clarify how the data is detected by the detector. 
Regarding claim 4, the limitations “wherein the control logic is further configured to acquire a plurality of images from the detector, and each image is acquired at a different rotational position” should be changed to “further comprising: a radioisotope within the radioisotope collimator and is configured to generate radiation; wherein the detector is configured to detect the radiation generated from the radioisotope and acquire a plurality of images, wherein the 
Regarding claim 6, “a number of images” should be changed to “a number of the plurality of images” in order to clarify that the images are the same as the plurality of images from claim 4. 
Regarding claim 8, “the acquisition of the images” should be changed “the acquisition of the plurality of images” in order to correct the antecedence. 
Regarding claim 9, the limitation “wherein the control logic is further configured to generate scanning parameters based on at least one of the structure and a radioisotope” should be changed to “further comprising: a radioisotope within the radioisotope collimator; wherein the control logic is further configured to generate scanning parameters based on at least one of the structure and the radioisotope” in order to positively recite the radioisotope. 
Regarding claim 11, “The system of claim 10” should be changed to “The system of claim 1” due to claim 10 being canceled. 
Regarding claim 19, “radioisotope configured to generate radiation” should be added after “A system comprising:” and before “means for generating images in response to radiation” in order to clarify where the radiation is coming from. 
Regarding claim 20, 
Regarding claim 21, the limitation “a radioisotope” should be added after “A radiation inspection system, comprising:” and before “a detector” in order to clarify that the radioisotope is part of the claimed invention since the limitation passively recites “a radioisotope”. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Such claim limitations are: “means for generating images in response to radiation”, “means for collimating radiation”, “means for attaching the means for generating images in response to radiation to the means for collimating the radiation”, and “means for movably attaching the means for generating images in response to radiation to an object” in claim 19, and “means for means for combining a plurality of images from the means for generating images in response to radiation into a composite image” in claim 20. 
The limitations  “means for generating images in response to radiation”, “means for collimating radiation”, “means for attaching the means for generating images in response to radiation to the means for collimating the radiation”, and “means for movably attaching the means for generating images in response to radiation to an object” in claim 19 have been interpreted as the detector, radioisotope collimator, collimator support arm, and the supported disclosed in the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control logic configured to rotate” in claim 2, “control logic is further configured continuously acquire data” in claim 3, “the control logic is further configured to acquire a plurality of images” in claim 4, “the control logic is further configured to combine the images into a composite image” in claim 5, “the control logic is further configured determine at least one of a dwell time and a number of the images” in claim 6, “the control logic is further configured to communicate data” in claim 7,  “the control logic is further configured to select an active area of the detector less than an entire active area of the detector for the acquisition of the images” in claim 8, and “the control logic is further configured to generate scanning parameters” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “control logic” of claims 2-9 is interpreted as the general purpose processor, digital signal processor, microcontroller, programmable logic device, discreate circuits a combination of such devices  or the like disclosed in [0016] of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4, 7, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (U.S. 2016/0313263) in view of Nygard (U.S. 2016/0084967).
Regarding claim 1:
Schmitz discloses a radiographic inspection system, comprising: 
a detector (Fig. 1, 22 and 23); 
a support (Fig. 8, 95) configured to attach the detector (Fig. 1, 22 and 23; Fig. 8, 23) to a structure (Fig. 8, 18) such that the detector is movable around the structure ([0084], detector is rotatable);
 a radioisotope collimator ([0030], collimator).
However, Schmitz fails to disclose a collimator support arm coupling the detector to the radioisotope collimator such that the radioisotope collimator moves with the detector, wherein the collimator support arm is adjustable to change a relative position and/or rotation of the detector and the radioisotope collimator.
Nygard teaches a collimator support arm (Fig. 10, 64) coupling the detector (Fig. 10, 12) to the radioisotope collimator (Fig. 10, 11) such that the radioisotope collimator moves with the detector (Fig. 10, 12),
wherein the collimator support arm (Fig. 10, 64) is adjustable ([0071], dimensions of the support arm 64 varies) to change a relative position and/or rotation of the detector and the radioisotope collimator ([0071], dimensions of the support arm 64 varies which would change the relative rotation or position).

Regarding claim 2:
The combination of Schmitz and Nygard discloses the system of claim 1, further comprising: 
control logic configured to rotate the detector and the radioisotope collimator around the structure. This element is interpreted under 35 U.S.C. 112(f) as the general purpose processor that is able to perform the claimed function as disclosed in the specification (Nygard teaches a micro controller that is able control the movement of the source and detector in [0066]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz with the processor taught by Nygard in order to reduce system weight for easier portability and to reduce cost (Nygard; [0024]-[0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Schmitz and Nygard discloses the system of claim 2, wherein the control logic is further configured continuously acquire data from the detector as the detector rotates. This element is interpreted under 35 U.S.C. 112(f) as the general purpose processor that is able to perform the claimed function as disclosed in the specification (Nygard teaches a micro controller that able to acquire data from the detector in [0065]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz with the processor taught by Nygard in order to reduce 
Regarding claim 4:
The combination of Schmitz and Nygard discloses the system of claim 2, wherein the control logic is further configured to acquire a plurality of images from the detector, and each image is acquired at a different rotational position. This element is interpreted under 35 U.S.C. 112(f) as the general purpose processor that is able to perform the claimed function as disclosed in the specification (Nygard teaches a micro controller that is able to acquire data in [0065]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz with the processor taught by Nygard in order to reduce system weight for easier portability and to reduce cost (Nygard; [0024]-[0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:
The combination of Schmitz and Nygard discloses the system of claim 2, further comprising: 
a wireless communication system (Schmitz; [0036] and [0086], wireless); 
wherein the control logic is further configured to communicate data from the detector through the wireless communication system. This element is interpreted under 35 U.S.C. 112(f) as the processor that is able to perform the claimed function (Schmitz discloses wireless communication in [0036]). 
Regarding claim 11:

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz with the collimator support taught by Nygard in order to reduce system weight for easier portability and to reduce cost (Nygard; [0024]-[0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
The combination of Schmitz and Nygard discloses the system of claim 1, wherein the support comprises a flexible belt (Schmitz; Fig. 10, 95) configured to attach the detector to the structure (Schmitz; Fig. 10, detector attached to structure).
Regarding claim 19:
Schmitz discloses a system, comprising: 
means for generating images in response to radiation. This element is interpreted under 35 U.S.C. 112(f) as the detector that is able perform the claimed function as disclosed in the specification (Schmitz discloses a detector in Fig. 1, 22 and 23); 
means for collimating radiation. This element is interpreted under 35 U.S.C. 112(f) as the collimator disclosed in the specification (Schmitz discloses radiation collimation in [0030]); and
means for movably attaching the means for generating images in response to radiation to an object. This element is interpreted under 35 U.S.C. 112(f) as the support that is able to perform the claimed function as disclosed in the specification (Schmitz discloses attachment in [0071]).

Nygard teaches means for attaching the means for generating images in response to radiation to the means for collimating the radiation and  for adjusting a relative position and/or rotation of the means for generating images in response to radiation and the means for collimating the radiation. This element is interpreted under 35 U.S.C. 112(f) as the collimator support arm that is able to perform the claimed function (Nygard teaches the adjustable support arm in Fig. 10, 64 and [0071]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz with the collimator support taught by Nygard in order to reduce system weight for easier portability and to reduce cost (Nygard; [0024]-[0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (U.S. 2016/0313263) in view of Nygard (U.S. 2016/0084967) as applied to claims 1 and 19 above, and further in view of Bueno (U.S. 2017/0082556).
Regarding claim 5:
The combination of Schmitz and Nygard discloses the system of claim 4.
However, the combination of Schmitz and Nygard fails to disclose wherein the control logic is further configured to combine the images into a composite image.
Bueno teaches wherein the control logic is further configured to combine the images into a composite image. This element is interpreted under 35 U.S.C. 112(f) as the general purpose 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz and Nygard with the processor taught by Bueno in order to increase image quality for feature identification (Bueno; [0044]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20:
The combination of Schmitz and Nygard discloses the system of claim 19.
However, the combination of Schmitz and Nygard fails to disclose means for means for combining a plurality of images from the means for generating images in response to radiation into a composite image.
Bueno teaches means for means for combining a plurality of images from the means for generating images in response to radiation into a composite image. This element is interpreted under 35 U.S.C. 112(f) as the general purpose processor that is able to perform the claimed function as disclosed in the specification (Bueno teaches image generation in [0042]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz and Nygard with the processor taught by Bueno in order to increase image quality for feature identification (Bueno; [0044]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (U.S. 2016/0313263) in view of Nygard (U.S. 2016/0084967) as applied to claim 4 above, and further in view of Stevens (U.S. 2017/0316916).
Regarding claim 6:

However, the combination of Schmitz and Nygard fails to disclose wherein the control logic is further configured determine at least one of a dwell time and a number of the images.
Stevens teaches wherein the control logic is further configured determine at least one of a dwell time and a number of the images. This element is interpreted under 35 U.S.C. 112(f) as the general purpose processor that is able to perform the claimed function as disclosed in the specification (Stevens teaches parameter determination in [0062]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz and Nygard with the processor taught by Stevens in order to increase image quality by reducing signal to noise ratio (Stevens; [0040]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (U.S. 2016/0313263) in view of Nygard (U.S. 2016/0084967) as applied to claim 4 above, and further in view of Lott (U.S. 2003/0058991). 
Regarding claim 13:
The combination of Schmitz and Nygard discloses the system of claim 12.
However, the combination of Schmitz and Nygard fails to disclose wherein the flexible belt is further configured to move with the detector as the detector moves around the structure.
Lott teaches wherein the flexible belt ([0091]-[0093], belt) is further configured to move with the detector as the detector moves around the structure ([0091]-[0093], belt moves).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Schmitz and Nygard with the flexible belt taught by Lott in order .
Allowable Subject Matter

Claims 14-18 are allowable.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the minor informalities and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Schmitz (U.S. 2016/0313263) in view of Nygard (U.S. 2016/0084967).
Regarding claim 8:
The combination of Schmitz and Nygard discloses the system of claim 4.
However, the combination of Schmitz and Nygard fails to disclose wherein the control logic is further configured to select an active area of the detector less than an entire active area of the detector for the acquisition of the images.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if the minor informalities above are corrected and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 9:
The combination of Schmitz and Nygard discloses the system of claim 2.
However, the combination of Schmitz and Nygard fails to disclose wherein the control logic is further configured to generate scanning parameters based on at least one of the structure and a radioisotope.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to correct the minor informalities above and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 14:
Schmitz discloses a method, comprising: 
exposing a radioisotope ([0031], radioisotope source); 
acquiring a plurality of images ([0084], series of images) using a detector (Fig. 1, 22) positioned with a structure (Fig. 1, 18) between the exposed radioisotope ([0031], radioisotope source) and the detector (Fig. 1, 22); 
rotating the detector around the structure between the acquisition of at least two of the plurality of images ([0084], series of images as the detector is rotated).
However, Schmitz fails to disclose retracting the radioisotope only after completing the acquiring of the plurality of images.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed 
Regarding claim 21:
Schmitz discloses a radiographic inspection system, comprising: 
a detector (Fig. 1, 22 and 23); 
a support (Fig. 8, 95) configured to attach the detector (Fig. 1, 22 and 23; Fig. 8, 23) to a structure (Fig. 8, 18) such that the detector is movable around the structure ([0084], detector is rotatable);
 a radioisotope collimator ([0030], collimator).
Nygard teaches a collimator support arm (Fig. 10, 64) coupling the detector (Fig. 10, 12) to the radioisotope collimator (Fig. 10, 11) such that the radioisotope collimator moves with the detector (Fig. 10, 12), and 
control logic ([0066], controller controlling movement) configured to rotate the detector and the radioisotope collimator around the structure. 
However, Schmitz and Nygard fail to disclose wherein the control logic is further configured to generate scanning parameters based on at least one of the structure and a radioisotope.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the objections set forth in this Office action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.K./Examiner, Art Unit 2884          

/DANI FOX/Primary Examiner, Art Unit 2884